Clarke, J.:
Plaintiff was a push cart pedler, and was knocked down and injured by a team of horses attached to a wagon driven by an employee of the defendant. The plaintiff gave evidence tending to establish that at the time of the accident he was standing between the handles of his push cart, was close to the curb on Bayard street near Chrystie street, securing his goods for the night, when he was struck. He had not been engaged in vending at that place, his usual place for doing business being on" Forsyth street, but was on "his way home when he stopped to fix up his goods. Evidence given by the defendant tended to show that he was proceeding along the street at ."the time of the accident and turned his push-cart into the defendant’s vehicle. There was thus presented a question of fact as to how the accident occurred, as well as upon the negligence of the defendant and the contributory negligence of the plaintiff. Bo order was entered upon the motion denying a new trial and there are, therefore, presented for review questions of law only.
The learned court charged the jury, inter alia, as follows: “ A plaintiff cannot expect to have his case treated more favorably than he himself testified to, and his story, as I understand it (and if I am wrong I want to be corrected because, understand, so far as the facts are concerned, you aré the sole judges, and you are not bound *740by. the statement of the court or of the lawyers on the facts), is-that, he was standing with his push cart for ten or twelve minutes, according to his own-statement, on the south side of Bayard street, between Chrystie and the Bowery, either selling goods or arranging his goods so as to go in for the eight. He claims he stood there for ten or twelve minutes up against the curb; .that he looked up ánd saw the' defendant’s truck 100 feet or so away; that lie looked back again, and before he could get out of the way this truck was on top of him and lie .Was struck. As I understand his testimony, that is substantially what, he claims. - So much for the negligence of the driver of the defendant, if you so find. How, we get to the question of coiitributory negligence of the plaintiff, because, as I told you, he cannot recover in this case, no matter how negligent the driver.may have been, if he himself is guilty of contributory negligence. In this case.I am obliged to call your attention to a recent ■ decision of the Supreme Court, Appellate Division, Second Department, the case of ToVkon against Reimer Company, reported in 125 App. Div.'p. 695, and'this, asI.understand,istliemostrecentexpressi'on of the appellate courts on this subject. If I am wrong in that I waiit to-be corrected. This'was a case where a collision took place between a wagon and a' push -cart vender. -. He was in the street vending liis ."Wares, and- the"court in part held-as follows-:- ‘The plaintiff wTas Obstructing the street'for the purpose of vending his wares. It can- - not be doubted that-that was an unlawful encroachment upon the street, for it Was not in any sense a legitimate street use. Section 50 of the city charter; (Laws of 1901;. chap. 466),* provides,'among other-things, that-‘.the board of-aldermen shall not have power to authorize the placing or continuing of any encroachment or obstruction upon any street or sidewalk, except the temporary occupation thereof -during the érection or repairing of a building on a lot'opposite the same.- * . * * His .unlawful-occupation of the"street contributed to his accident, unless the defendant’s driver wilfully or wantonly ran into him. Hnder that decision I charge yon ás a matter of law that if this plaintiff Was standing; as he testified, for ten or twelve minutes' ■wi-th'his push cart up agairist-tlie curb, either for the purpose of selling ■ goods or for the- purpose of closing for the night, when this accident *741took place, lie contributed as a matter of law to the accident, unless the defendant’s driver ran wilfully or wantonly into him. That is the law.” Plaintiff’s counsel: “ I take an exception to your honor’s charge wherein your honor says in substance that the jury may hold the plaintiff guilty of contributory negligence as a matter of law unless they find that the driver wilfully or wantonly ran into the plaintiff’s push cart.” He also excepted to that portion of the Charge that plaintiff cannot expect to have his case treated more favorably than he himself testified to, and also to that portion where the court read from the reported case.
After the jury retired, upon their request, the judge’s charge was twice read to them at intervals by the stenógrapher. They finally returned a verdict for the defendant. ' It is clear that if the learned court fell into error in his charge upon the subject of contributory negligence the judgment must be set aside.
In Commonwealth v. Ober (12 Cush. 493) it is said: “The leading primary idea of a hawker and pedler is that of an itinerant or travelling trader who carries goods about in order to sell them, and who actually sells them to purchasers in contradistinction to a trader who lias goods for sale and sells them in a fixed place of business.” In 21 Cyc. 367 it is said: “In the absence of a définition by statute or municipal ordinance, a peddler or hawker, within the generally accepted meaning of the word, is a small retail dealer who carries his merchandise with him, travelling from place to place, or from house to house, exposing his or his principal’s goods for sale and selling them.”
Chief Judge Titus, writing for the General Term of the Buffalo Superior Court in City of Buffalo v. Schleifer (2 Misc. Rep. 216), said: “ The power to license hawkers and peddlers existed at common law, and has been exercised from time immemorial in this State, either under the common law, or by virtue of an act of the Legislature. This power has been delegated by the Legislature to the municipalities of the State, and within the limits of the various cities that power is now exercised by the city authorities. * * * The street is a public highway intended for and devoted to the transport of goods and passengers from place to place, and not a public mart where goods may be exposed for sale without regulation or restriction by the public authorities, and when they have iii the *742language of one of the cases above .cited only imposed a restraint as to time and place in which hucksters and peddlers may ply their vocation, it does seem to us to be neither unreasonable nor in restraint of trade; or in violation of any right or privilege which the citizen has in the public highway.”
Gray, J., in Village of Stamford v. Fisher (140 N. Y. 190), said: .“ It is perfectly competent to empower municipal corporations to prescribe regulations • for the orderly conduct' of business within their limits and upon the public streets, and to ■ provide that the itinerant peddler, or hawker, should, contribute to the revenues of the municipality by the payment of a license fee, in the nature of a tax upon his business, in return for the privilege and' protection accorded to him in so .carrying on . his trade. . * * * The dominant idea involved in suclr an occupation seems to be that the individual carries liis .stock in .trade, consisting in small wares, on foot) or in a vehicle, about the country, offering them for - sale and then and there selling them. The-statute,, in coupling the terms' ‘ hawking ’ and ‘ peddling,’ itself suggests the idea that the features ■ of itinerancy and a public offering of goods for sale are present in the occupations of the hawker and the peddler. Either one avails himself of-the highway for the conduct of his trade in about the same manner.” ■
Title 4 of chapter 17-of part 1 of the Revised Statutes of 1827-1828 (1- R. S. 575) is entitled, “Of hawkers and pedlers,” and provides for the regulating of persons engaged in such business and the issuance of licenses therefor. Article 4 of the General Business Law (Consol. Laws, chap. 20; Laws of 1909, chap. 25) is an- article concerning “peddlers,” and section 35 thereof provides : “This article shall not affect the application of any ordinance, by-law or 'regulation of a municipal corporation relating to .hawkers and peddlers within the limits of such corporation, except as otherwise provided in. section thirty-two hereof, but the provisions of this article 'are‘to. be complied with in addition to the requirements of any such ordinance, byrlaw or regulation.” And -article 10 of the -Town.' Law, being chapter 63 of the Laws of 1909 (Consol. Laws, chap.' 62), provides in section 212: “Every person hawking or peddling goods or produce in the public ' streets . or places, or vending the same by calls from house to house in any town, the town *743board of which requires a license for the pursuit of such calling, Without having obtained such license, * * * shall be liable to a penalty,” with other regulations in regard thereto. The Consolidation Act (Laws of 1882, chap. 410) in section 86 conferred power, upon the common council to make ordinances: “ 1. To regulate traffic and sales in the streets, highways, roads and public. places. * * * 20.* In relation to the licensing and business of * * * hawkers, peddlers, vendors * * *.” And the Greater 'New York charter (Laws of 1901, chap, 466) in section 51 provides that “the board of aldermen shall have power to provide for the licensing and otherwise regulating the business of * ■ * * hawkers, peddlers, vendors * * *.”
So that it appears that under the common law and by statutory recognition there has been a well-recognized use of the public highways and city streets by itinerant vendors, hawkers and pedlers carrying their wares, either upon their persons or upon push carts or vehicles drawn by animals; that this common arid well-recognized use of the streets for such a purpose has been regulated by statute and by ordinances authorized to be passed by municipal authorities and licenses required therefor.
It appeared in the evidence in -this case that the .plaintiff had a license and a badge. It was not produced and the terms thereof do not appear. We know that well-considered ordinances have been passed upon the subject by the board of aldermen, but we do not take judicial cognizance of them for the purpose of affecting the result of this suit, because they were not offered in evidence. , We have made this somewhat elaborate reference to the statutes and the cases in this State, and they might be quoted from every State in the Union, for the purpose of demonstrating that 'the plaintiff was lawfully upon the street, using it for a recognized street purpose,, controlled and regulated by law and licensed so to do, and that the mere fact of his being in the street under such circumstances could not be held as matter of law contributory negligence upon his part which precluded recovery for damages for an injury caused by being negligently run down by the driver of a vehicle.
In the case from which the quotation was read to the jury (Tolkon *744v. Reimer Co., 125 App. Div. 695), the motion to dismiss, as appears by the record, was in these words : “ Defendant’s counsel: I move to dismiss the complaint on the ground that they have failed tb show that degree of care on the part of the person working in the street that the law requires in avoiding teams passing to and fro upon the street. And I rely upon the decision of Avis v. Lyons; in the 5tli Appellate Division.* The plaintiff by liis own testimony, has shown, that he did not use any care whatever, that he made no effort of any kind to avoid 'teains Upon the street, but stood there disregarding the fact that,teams were going to and fro upon the street. And I, therefore, ask for a dismissal of the complaint. on that point and on the ground of the failure of the plaintiff to show his freedom from contributory negligence. The-Court: I grant the motion.” It will be seen that no such question'a's is here , presented was before the trial court. The motion was made, and granted upon the ground that upon tlie facts the plaintiff had failed to show any care whatever — not that lie was guilty of con tribu-.tory negligence as matter of law because he was a push cart peddler. In the Appellate Division the majority opinion said: “ The plaintiff was obstructing the street for the purpose of vending his wares. * * * Although unlawfully obstructing the street, the plaintiff admits that lie did not exercise the slightest.care to avoid being-hit by passing vehicles. His push cart was in the roadway and lie was standing oh the side toward the center of the street, facing the sidewalk, showing his wares to a customer, but taking no heed whatever of the.traffic in the- street. His unlawful occupation of the street contributed to his accident, unless the defendant’s driver wilfully or wantonly ran into him.” Two of the justices dissented in . an opinion which said: “ The mere fact that the plaintiff was there selling merchandise out of his push cart, although it be granted ■that he was there unlawfully, is not enough in itself, as matter of law, to make out a case of contributory' negligence' against him. The two things are not synonymous.”
The case at bar is Clearly differentiated because the plaintiff was not engaged in vending his goods, was not standing ou t in the street beyond his.''push cart, And there'was evidence from which, but' for *745the charge, it could have been found that he was not guilty of contributory negligence.
There is no rule of law making the presence in the street of a push cart pedler contributory negligence per se. Like any tine else using the streets the pedler may be guilty of- contributory negligence and this may be' so as matter of law — but it is because of what he does or does not do, and not because of what he is.
In Cohn v. Palmer (78 App. Div. 506), a push cart case, the same learned Appellate Division said: “ The plaintiff, if his story is accepted, had withdrawn from the activities of the street; he had placed his cart alongside of the curbstone and was standing there resting. This could not be said to be negligence as a matter of law.” Under the facts of this case the plaintiff could no more be considered as unlawfully obstructing the' street than a grocer’s wagon drawn up before a house to deliver groceries; or an ice wagon, or a coal cart. The case differs essentially from Cohen v. Mayor, etc. (113 N. Y. 532). There the wagon was habitually and permanently stored in the street at night. In Callanan v. Gilman (107 N. Y. 360) the court points out numerous temporary encroachments and obstructions which are not necessarily nuisances and lays down the rule: “ Whether an obstruction -in the street is necessary and reasonable must generally be a question of fact to be determined upon the' evidence relating thereto.”
In our opinion the question of whether or not the plaintiff was guilty of contributory negligence was not a matter of law, but a . question of fact for the jury to consider upon all the evidence. The determination of the Appellate Term and the judgment of the City Court must, therefore* be reversed and a new trial ordered, with costs to the appellant to abide the event.
Ingraham, P. - J., McLaughlin, Scott and Dowling, JJ., concurred. -
Determination and judgment reversed, new trial ordered, costs to appellant to abide event.

 Amd. by Laws of 1905, chap. 629.— [Rep.


 Amd. by Laws of 1889, chap. 442,— [Rep.


 Lyons v. Avis, 5 App. Div. 193.— [Rep.